J-S45038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 ANTHONY PARKER                            :
                                           :
                     Appellant             :   No. 2897 EDA 2018

           Appeal from the PCRA Order Entered August 29, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0006538-2011


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                      FILED: DECEMBER 29, 2020

       Anthony Parker (Appellant) appeals pro se from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

       S.C. (Victim) testified that on multiple occasions when Victim was

between the ages of five and seven years old, Appellant sexually assaulted

her.

       On one occasion . . . Appellant entered the bathroom of the house
       when she was nude . . . and another when he asked her to go to
       bed nude, saying the next morning that he checked during the
       night and was angry because she did not comply with his request.
       She described an incident where Appellant began rubbing
       [Victim’s] leg while he sat with her in the family dining room
       assisting [Victim] with homework. [Victim] went on to testify
       about an incident where Appellant was sitting with her on the
       living room couch watching television. She stated that Appellant
       unzipped his pants, pulled out his penis, and made her put her
       mouth on it. Finally, [Victim] described an occasion when she was
       sitting on the living room floor watching television when Appellant
J-S45038-20


       pulled down her underwear and began touching her inside of her
       vagina. She testified that on that occasion, Appellant was on the
       floor with her and that he placed his penis inside her vagina.
       [Victim] stated that she did not report these incidents to anyone
       because Appellant threatened that if she told anyone he would
       hurt her family.

Trial Court Opinion, 9/5/14, at 2.

       Victim’s mother testified that she was previously in a relationship with

Appellant. In 2004, Appellant moved into Victim’s mother’s home and later

they had a son, Victim’s brother.          Victim’s mother testified that Appellant

became physically and mentally abusive toward her and their relationship

ended. In 2011, Victim told a neighbor about the sexual abuse. The neighbor

immediately contacted Victim’s mother and biological father to report the

abuse.    After unsuccessful attempts to locate Appellant,1 Victim’s parents

contacted police.

       On May 11, 2011, Appellant was arrested and charged with rape of a

child, involuntary deviate sexual intercourse with a child, aggravated indecent

assault of a person less than 13 years of age, unlawful contact with a minor,

endangering the welfare of children, indecent assault of a person less than 13

years of age, and corruption of minors.2

       A prior panel of this Court recounted additional facts and the procedural

history that ensued:
____________________________________________


1 Victim’s parents testified that they searched for Appellant for “almost a
month” and admitted that they were “searching for Appellant to do him harm
for what he had done to” Victim. Trial Court Opinion, 9/5/14, at 3.

2 18 Pa.C.S.A. §§ 3121(c), 3123(b), 3125(a)(7), 6318(a)(1), 4304(a)(1),
3126(a)(7), and 6301(a)(1)(i).

                                           -2-
J-S45038-20



      As part of the victim’s recovery and counseling process, she was
      asked to write a letter to Appellant that described her feelings and
      what she would say to him. N.T. Trial, 9/25/13, at 66. At
      Appellant’s first trial, the court excluded that letter. Because of a
      hung jury, that trial ended in a mistrial, and Appellant was tried
      again.

      At the end of voir dire for the second trial, Appellant orally moved
      to exclude the letter. N.T. Trial, 9/24/13, at 207. The court held
      Appellant’s motion under advisement. Id. at 210. Subsequently,
      the Commonwealth asked the victim to read the letter into the
      record without objection by Appellant. N.T. Trial, 9/25/13, at 65-
      68. At the close of the Commonwealth’s case, the Commonwealth
      moved for the admission of all its exhibits and Appellant
      affirmatively indicated he had no objection. N.T. Trial, 9/27/13,
      at 23-24.

      The jury found him guilty of the above charges. On January 10,
      2014, the court sentenced Appellant to an aggregate sentence of
      twenty-six to fifty-two years’ imprisonment followed by a
      consecutive sentence of seventeen years’ probation.             The
      aggregate sentence included a consecutive sentence of four to
      eight years’ imprisonment for aggravated indecent assault of a
      person less than thirteen years of age and a consecutive sentence
      of five years’ probation for indecent assault of a person less than
      thirteen years of age.

      On January 16, 2014, Appellant filed a post-sentence motion,
      which only challenged his aggregate sentence as excessive. The
      court denied Appellant’s motion on January 28, 2014, and
      Appellant timely appealed on February 5, 2014. Appellant timely
      filed a court-ordered Pa.R.A.P. 1925(b) statement.

Commonwealth v. Parker, 438 EDA 2014, at *2-3 (Pa. Super. July 14,

2015) (unpublished memorandum) (footnote omitted).                In reviewing

Appellant’s evidentiary challenge permitting the introduction of the Victim’s

letter to Appellant, this Court found the issue waived because trial counsel

failed to object to its admission. Id. at *5. Further, we stated that regardless,



                                      -3-
J-S45038-20



“the grant of a new trial ‘wipes the slate clean,’ so that a previous court’s

ruling on the admissibility of evidence generally does not bind a new court

upon retrial . . . .” Id. (citing Commonwealth v. Paddy, 800 A.2d 294, 311

(Pa. 2002)). This Court affirmed Appellant’s judgment of sentence, and on

March 23, 2016, the Pennsylvania Supreme Court denied Appellant’s petition

for allowance of appeal.     See Commonwealth v. Parker, 125 A.3d 448

(Table).

      On April 21, 2016, Appellant filed a timely pro se PCRA petition. Counsel

was appointed, and filed an amended petition on March 28, 2017. On August

28, 2017, the Commonwealth filed a motion to dismiss Appellant’s PCRA

petition.   Appellant’s counsel subsequently filed a motion to withdraw on

October 25, 2017, and the PCRA court issued notice pursuant to Rule 907 of

the Pennsylvania Rules of Criminal Procedure the next day. Before the PCRA

court could rule on counsel’s motion to withdraw, private counsel entered an

appearance for Appellant.     Private Counsel filed a second amended PCRA

petition on January 29, 2018, and the PCRA court again issued Rule 907

notice.

      On March 27, 2018, different private counsel entered appearance as

substitute counsel.   The PCRA court reissued its Rule 907 notice, and on

August 24, 2018, Appellant filed a pro se supplemental PCRA petition. The

PCRA court formally dismissed Appellant’s petition on August 29, 2018.

Appellant timely appealed.




                                     -4-
J-S45038-20



       On November 26, 2018, Appellant filed an application for relief in this

Court, seeking to proceed pro se based on abandonment of appellate counsel.

We issued an order remanding the case back to the PCRA court for a Grazier3

hearing.     Following the hearing, the PCRA court granted Appellant pro se

status and transmitted the case back to this Court.

       Beginning on April 9, 2019, Appellant filed at least nine motions in this

Court seeking leave to raise two additional claims in his PCRA petition. We

denied all of Appellant’s requests for relief. Thereafter, beginning on April 15,

2020, Appellant filed several applications for bail citing concerns related to the

novel coronavirus, COVID-19. We denied these requests.4, 5

       Appellant presents three issues for our review:

       (A)    Was trial counsel ineffective for failing to object to the
              admissibility of hearsay evidence?

       (B)    Was trial counsel ineffective in advising Appellant regarding
              the Commonwealth’s plea offer?

       (C)    Was trial counsel ineffective for failing to object during the
              Commonwealth’s opening statement, in which it stated that
              Appellant “became threatening towards” the victim’s
              mother?

____________________________________________


3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

4 Appellant’s application for bail filed in this Court on September 18, 2020 is
likewise denied.

5  On October 19, 2020, Appellant filed a motion for an extension of time to
file a reply brief, and contemporaneously with this motion, attached the reply
brief. We grant Appellant’s motion and accept as timely Appellant’s reply brief
filed on October 19, 2020.

                                           -5-
J-S45038-20



Appellant’s Brief at 8 (restated for clarification).

      We begin with our standard of review:

      This Court analyzes PCRA appeals in the light most favorable to
      the prevailing party at the PCRA level. Our review is limited to
      the findings of the PCRA court and the evidence of record and we
      do not disturb a PCRA court’s ruling if it is supported by evidence
      of record and is free of legal error. Similarly, we grant great
      deference to the factual findings of the PCRA court and will not
      disturb those findings unless they have no support in the record.
      However, we afford no such deference to its legal conclusions.
      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review is plenary. Finally, we
      may affirm a PCRA court’s decision on any grounds if the record
      supports it.

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016) (quoting

Commonwealth v. Perry, 128 A.3d 1285, 1289 (Pa. Super. 2015)).

      Appellant’s three issues assail the effectiveness of trial counsel. With

respect to ineffective assistance of counsel claims, our Supreme Court has

explained:

      It is well-settled that counsel is presumed to have been effective
      and that the petitioner bears the burden of proving counsel’s
      alleged ineffectiveness. Commonwealth v. Cooper, 941 A.2d
      655, 664 (Pa. 2007). To overcome this presumption, a petitioner
      must establish that: (1) the underlying substantive claim has
      arguable merit; (2) counsel did not have a reasonable basis for
      his or her act or omission; and (3) the petitioner suffered
      prejudice as a result of counsel’s deficient performance, “that is,
      a reasonable probability that but for counsel’s act or omission, the
      outcome of the proceeding would have been different.” Id. A
      PCRA petitioner must address each of these prongs on appeal.
      See Commonwealth v. Natividad, 938 A.2d 310, 322 (Pa.
      2007) (explaining that “appellants continue to bear the burden of
      pleading and proving each of the Pierce elements on appeal to
      this Court”). A petitioner’s failure to satisfy any prong of this test
      is fatal to the claim. Cooper, 941 A.2d at 664.


                                       -6-
J-S45038-20



Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018) (citations

modified).

      In his first issue, Appellant argues that trial counsel was ineffective for

failing to object to the admissibility of a letter written by the Victim about the

sexual assaults committed by Appellant. The Victim wrote the letter at the

suggestion of her therapist several years after the assaults.           Appellant

complains that the letter is hearsay, and not subject to any exception, because

“her emotion was not shown in a natural matter [sic]. Her words were not

instinctive.” Appellant’s Brief at 14.

      Pennsylvania Rule of Evidence 801 defines hearsay as follows:

      Rule 801. Definitions That Apply to This Article

      (a)    Statement. “Statement” means a person's oral assertion,
             written assertion, or nonverbal conduct, if the person
             intended it as an assertion.

      (b)    Declarant. “Declarant” means the person who made the
             statement.

      (c)    Hearsay. “Hearsay” means a statement that

             (1)   the declarant does not make while testifying at the
                   current trial or hearing; and

             (2)   a party offers in evidence to prove the truth of the
                   matter asserted in the statement.

Pa.R.E. 801(a)-(c)(1–2).

      Hearsay is generally inadmissible unless: (1) an exception applies; or

(2) the statement qualifies as “non-hearsay.” Pa.R.E. 802; Commonwealth

v. Puksar, 740 A.2d 219, 225 (Pa. 1999). A hearsay exception cannot serve


                                         -7-
J-S45038-20



merely “as a conduit to support the admission of fact-bound evidence to be

used for a substantive purpose.” Commonwealth v. Moore, 937 A.2d 1062,

1073 (Pa. 2007). However, one of the exceptions to the rule against hearsay

is the state of mind exception:

      A statement of the declarant’s then-existing state of mind (such
      as motive, intent or plan) or emotional, sensory, or physical
      condition (such as mental feeling, pain, or bodily health), but not
      including a statement of memory or belief to prove the fact
      remembered or believed unless it relates to the validity or terms
      of the declarant’s will.

Pa.R.E. 803(3).

      Although Appellant alleges the Victim’s letter was hearsay not subject

to any exception, we conclude that the letter was admissible under the state-

of-mind exception. The letter was used to rebut the defense’s theory that the

Victim lied about the sexual abuse to support her mother’s resentment toward

Appellant for not paying child support. Specifically, defense counsel made the

following argument at trial:

      In fact, a few months before this happens, before the disclosure
      comes out, the court had told [the Victim’s mother] that
      [Appellant], who had been paying child support until about 2010,
      no longer had to pay because of the injury that disabled him. That
      happened three months before these allegations come out.

N.T., 9/25/13, at 32. Later, defense counsel again called into question the

Victim’s motivation in disclosing the abuse by asking the jury to focus on “the

relationships between these people, because those relationships are key.

When you analyze the relationships with the timing, with the – all with the

strangeness of the timing, the strangeness of the disclosure, the out-of-the-


                                     -8-
J-S45038-20



blue nature of it . . . you will come to the conclusion that [Appellant] is not

guilty.” Id. at 35-36.

      As discussed above, the “state of mind” exception applies to the

declarant’s state of mind, emotion, sensation or physical condition such as

intent, plan, motive, design, mental feeling, pain, and bodily health.      See

Pa.R.E. 803(3).    Here, the Victim’s letter was offered as evidence of her

motive, i.e., state of mind, in reporting the sexual assault. The letter detailed

the “pain and guilt” the Victim felt as a result of the sexual assaults, and

explained how the incidents “messed up [her] whole life.” N.T., 9/25/13, at

66-67. The Victim’s letter was used to establish her state of mind and rebut

the defense’s theory as to what motivated her to report the sexual assaults.

Thus, Appellant’s first issue lacks merit.

      In his second issue, Appellant asserts that trial counsel was ineffective

in failing to advise him regarding a plea offer made by the Commonwealth.

Trial counsel conveyed a plea offer of two and a half to five years of

incarceration plus five years of probation to Appellant; however, at trial, the

Commonwealth clarified that the offer was actually two to four years of

incarceration, plus 6 years of probation. Appellant’s Brief at 21; see also

N.T., 9/24/13, at 11-12. Appellant alleges that trial counsel was ineffective

for failing to request a continuance to discuss the advantages and

disadvantages of the plea offer. Id. Further, Appellant suggests that because

he was under the influence of Percocet and a muscle relaxer at the time of

trial, his rejection of the plea was not voluntary or knowing. Id. at 12.

                                      -9-
J-S45038-20



      The requirement that counsel be effective extends to the plea bargaining

process. Accordingly, trial counsel has an affirmative duty to communicate all

plea offers to his client. See Missouri v. Frye, 566 U.S. 134, 132 S.Ct. 1399,

1408 (2012). A PCRA petitioner who claims that counsel was ineffective for

failing to communicate a plea offer still must demonstrate that he was

prejudiced by counsel’s failure to communicate the offer. Id. at 1409–10.

      In rejecting this issue, the PCRA court explained:

      . . . Appellant’s pretrial [plea] offer claim of ineffectiveness must
      fail. Appellant was colloquied regarding the offer and his rejection
      of the same:

      DEFENSE ATTORNEY: In terms of the offer Your Honor, or in terms
      of what –

      THE COURT: yes.

      DEFENSE ATTORNEY: [Appellant], how old are you?

      [APPELLANT]: Thirty-three.

      DEFENSE ATTORNEY: All right. And how far did you go in school?

      [APPELLANT]: All the way to 12th grade.

      DEFENSE ATTORNEY: Okay.         And do you read, write and
      understand the English language?

      [APPELLANT]: I do.

      DEFENSE ATTORNEY: Have you ever been diagnosed with mental
      health issues?

      [APPELLANT]: No.

      DEFENSE ATTORNEY: Are you currently taking any medication?



                                     - 10 -
J-S45038-20


     [APPELLANT]: No.

     DEFENSE ATTORNEY: Okay.

     [APPELLANT]: Just for my back pain.

     DEFENSE ATTORNEY: Back medication. What is that medication?

     [APPELLANT]: Percocet and an (inaudible).

     DEFENSE ATTORNEY: Okay. And how often do you take it?

     [APPELLANT]: As needed.

     DEFENSE ATTORNEY: Have you taken it today?

     [APPELLANT]: This morning, yes.

     DEFENSE ATTORNEY: Okay. And does that medication – that
     medication is prescribed by a doctor?

     [APPELLANT]: That’s correct.

     DEFENSE ATTORNEY: Okay. And does that medication affect your
     ability to understand what’s going on today?

     [APPELLANT]: No.

     DEFENSE ATTORNEY: Okay. [Appellant], you understand the
     charges brought by the Commonwealth today?

     [APPELLANT]: I do.

     DEFENSE ATTORNEY: You are being charged with rape and similar
     charges. Because the witness – the victim, the alleged victim in
     this case is a minor younger than 13 when the allegations –
     because the complainant in the case was under 13 at the time of
     this alleged allegation, if a jury found you guilty of rape and
     involuntary deviate sexual intercourse, you would be subject to a
     mandatory minimum. And that mandatory minimum is ten to
     twenty years incarceration. Do you understand that?

     [APPELLANT]: I do.


                                    - 11 -
J-S45038-20


     DEFENSE ATTORNEY: Okay.             And the Commonwealth had
     previously – we spoke about an offer the Commonwealth has
     conveyed is for two and a half to five years in State incarceration—

     THE COMMONWEALTH: Two to four years.

     DEFENSE ATTORNEY: Two to four years?

     THE COMMONWEALTH: Two to four years plus six years.

     DEFENSE ATTORNEY: Two to four years of state incarceration.
     Followed by six years of reporting probation. So the offer that I
     previously – you understand that offer?

     [APPELLANT]: I do.

     DEFENSE ATTORNEY: The offer that I had previously conveyed to
     you that I had notated in my file was two and a half to five years
     plus five years of reporting probation after it.

     [THE APPELLANT]: Okay.

     DEFENSE ATTORNEY: Okay. Do you want some time to speak
     about that new offer?

     [APPELLANT]: No.

     DEFENSE ATTORNEY: Okay.        My understanding is that you are
     rejecting that offer?

     [APPELLANT] That’s correct.

     DEFENSE ATTONEY: Okay. Has anyone forced or threatened you
     to make your decision?

     [APPELLANT]: No.

     DEFENSE ATTONEY: Or promised you anything to make that
     decision?

     [APPELLANT]: No.

     DEFENSE ATTONEY: Are you choosing to reject that offer of your
     own free will?

                                    - 12 -
J-S45038-20



         [APPELLANT]: I am.

         DEFENSE ATTONEY: Is the court satisfied?

         THE COURT: That’s fine. You’re satisfied with your attorney?

         [APPELLANT]: I am, ma’am.

                                 *     *         *

         [N.T., 9/24/13, at 9-12]. Appellant was specifically asked if the
         Percocet impacted his ability to understand to which he replied
         “No.” The previous and revised plea offers were addressed, with
         Appellant rejecting the opportunity to discuss further with trial
         counsel.     Appellant acknowledged that he was not forced,
         threatened or promised anything surrounding his decision to
         reject the plea offer and that it was of his own free will. Finally,
         Appellant confirmed he was satisfied with his attorney. The trial
         record belies Appellant’s claim of ineffectiveness pertaining to the
         pretrial offer. This is a frivolous claim, and no relief is due.

PCRA Court Opinion, 9/19/19, at 5-8 (some citations omitted).

         We have reviewed the certified record, the briefs of the parties, and the

applicable law, and conclude that the PCRA court’s determination is free of

error.    We therefore adopt the PCRA court’s capable analysis disposing of

Appellant’s issue as set forth in its September 19, 2019 opinion.

         In his third and final issue, Appellant argues that trial counsel was

ineffective for failing to object to a remark the prosecutor made during

opening statements. In particular, Appellant complains that the prosecutor

made a prejudicial remark when it stated that Appellant “became threatening

towards” the Victim’s mother.        Appellant’s Brief at 23-25; see also N.T.,

9/25/13, at 22. Appellant contends that this isolated remark was a “highly




                                        - 13 -
J-S45038-20



prejudicial personal opinion” that “intrud[ed] upon the jury’s exclusive

function of evaluating the credibility of” Appellant. Id. at 23.

      A “prosecutor must be free to present his or her arguments with logical

force and vigor,” and, as such, this Court has permitted prosecutorial

advocacy “as long as there is a reasonable basis in the record for the

[prosecutor’s] comments.”     Commonwealth v. Robinson, 864 A.2d 460,

516–17 (Pa. 2004).      Prosecutorial comments based on the evidence or

reasonable inferences therefrom are not objectionable, nor are comments that

merely constitute oratorical flair. Commonwealth v. Tedford, 960 A.2d 1,

33 (Pa. 2008).   Further, the prosecution must be permitted to respond to

defense counsel’s arguments.     Id.    Any challenged prosecutorial comment

must not be viewed in isolation, but must be considered in the context in which

it was offered. Robinson, 864 A.2d at 517.

      We recognize that it is improper for a prosecutor to offer his or her

personal opinion as to the guilt of the accused or the credibility of any

testimony.   Commonwealth v. DeJesus, 860 A.2d 102, 112 (Pa. 2004).

However, it is well within the bounds of proper advocacy for the prosecutor to

summarize the facts of the case and ask the jury to find the accused guilty

based on those facts. See id.

      The standard by which the court considers allegations of improper

prosecutorial comments is as follows:

      Comments by a prosecutor constitute reversible error only where
      their unavoidable effect is to prejudice the jury, forming in their
      minds a fixed bias and hostility toward the defendant such that

                                       - 14 -
J-S45038-20


       they could not weigh the evidence objectively and render a fair
       verdict.

Tedford, 960 A.2d at 33 (citation omitted).

       Appellant is not entitled to relief.    First, with respect to opening

statements, the trial court instructed the jury that opening statements and

argument of counsel do not constitute evidence.        N.T., 9/25/13, at 16-17.

“The   jury   is   presumed   to   have   followed   the   court’s   instructions.”

Commonwealth v. Flor, 998 A.2d 606, 632 (Pa. 2010). Second, the theory

Appellant presented in defense of the charges was that the Victim was not

credible because she delayed reporting the abuse. See N.T., 9/25/13, at 31

(“[W]hy did it take seven years? Why did she report it after seven years?

You’re going to hear that because the allegations are roughly from around

2004 to 2005, when it supposedly happened, when the story says that it

happened. Not until 2011 does this disclosure happen.”). However, it is well

settled that the Commonwealth may introduce evidence of a defendant’s

physical violence or threats against the victim’s family to explain a delay in

reporting a sexual abuse. Commonwealth v. Dillon, 925 A.2d 131, 139-40

(Pa. 2007). Accordingly, there is no merit to Appellant’s claim of trial counsel’s

ineffectiveness for not objecting to the prosecutor’s opening remark.

       In sum, Appellant’s ineffectiveness issues do not warrant relief and the

PCRA court properly dismissed Appellant’s PCRA petition.         Accordingly, we

affirm the PCRA court’s order.

       Order affirmed.



                                     - 15 -
J-S45038-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/20




                          - 16 -